


Exhibit 10.35
 
ADDENDUM
TO
NON-EXCLUSIVE LICENSE AGREEMENT
 
THIS ADDENDUM TO NON-EXCLUSIVE LICENSE AGREEMENT (this "Addendum") is made and
entered into as of the 16th day of March, 2009, by and between Baylor College of
Medicine, a Texas nonprofit corporation, residing at One Baylor Plaza, Houston,
Texas 77030 ("Baylor") and Medgenics, Inc., a corporation organized under the
laws of the State of Delaware, having its principal place of business at
Hanapach 12, Karmiel 20101, Israel, and its Affiliates (as defined in the
Agreement) (collectively, "Medgenics"). Baylor and Medgenics shall be
collectively referred to as "Parties" and separately as a "Party".
 
WITNESSETH:
 
WHEREAS, Medgenics and Baylor entered into and executed that certain
Non-Exclusive License Agreement dated January 25, 2007, under which Baylor
granted Medgenics a non-exclusive license to the Subject Technology (as defined
therein), subject to the terms and conditions set forth thereto (the
"Agreement"); and
 
WHEREAS, pursuant to Section 3.4 of the Agreement, Medgenics agreed to provide
Baylor certain materials and documentation generated by Medgenics or its
contractors (the "Transferred Materials"), all subject to the consent and
approval of third parties whose intellectual property or other rights may be
involved in such Material; and
 
WHEREAS, Baylor now wishes to receive to its possession the Transferred
Materials from Medgenics; and
 
WHEREAS, Medgenics and Baylor wish to supplement certain provisions of the
Agreement for the purpose of clarifying that Medgenics has no and will have no
liability of any kind to any person or entity in connection with supplying the
Transferred Materials to Baylor, which will be in effect as of the date hereof;
 
NOW THEREFORE, the Parties hereby agree as follows:
 

1.      Any capitalized term not specifically defined herein shall have the
meaning ascribed to it in the Agreement.

 

2.     This Addendum is hereby made pursuant to Section 14.8 of the Agreement
and will come into force and obligate all Parties hereto upon signing of this
Addendum by all of the Parties hereto.

 

3.     The following paragraphs will be added to Section 13 of the Agreement:

"Medgenics has no and will have no liability of any kind to Baylor and to any
third party in respect to the Transferred Materials and any other materials and
documentation supplied to Baylor at its requests, including their use by Baylor
or by third party. Medgenics makes no warranties or representations, express or
implied, including, but not limited to, warranties of fitness or
merchantability, regarding or with respect to the materials and documentations
provided by it to Baylor under this Agreement (including pursuant to Section 3.4
above) and Medgenics makes no warranties or representations, express or implied,
of the patentability of these materials and documentations or of the
enforceability of any patents issuing thereupon, if any, or that they are or
shall be free from infringement of any patent or other rights of third parties.
Nothing in this Agreement shall be construed as conferring by implication,
estoppel or otherwise any license or rights under any patents of Medgenics.
Medgenics shall not be liable for any losses incurred as the result of an action
for infringement brought against Baylor, its faculty members, scientists,
researchers, employees, students, officers, trustees and agents as the result of
their exercise of any right granted under this Agreement or use of the materials
and documentations supplied by Medgenics. The decision to defend or not defend
shall be in the Baylor's sole discretion.
 
Baylor agrees that it will defend, indemnify and hold Medgenics and its
officers, directors, employees, agents and shareholders harmless (the "Medgenics
Indemnified Parties"), from and against any and all claims, causes of action,
lawsuits or other proceedings filed or otherwise instituted against any of the
Medgenics Indemnified Parties related directly or indirectly to or arising out
of the manufacture or use by Baylor of Transferred Materials and documentations
or any person or entity accessing them through Baylor even though such claims
and the costs (including, but not limited to, the payment of all reasonable
attorneys' fees and costs of litigation or other defense) are based upon
doctrines of strict liability or product liability; provided, however, that such
indemnity shall not apply to any claims arising from the gross negligence or
intentional misconduct of any Medgenics Indemnified Party. Baylor will also
assume responsibility for all costs and expenses related to such claims for
which it is obligated to indemnify the Medgenics Indemnified Parties pursuant to
this Paragraph, including, but not limited to, the payment of all reasonable
attorneys' fees and costs of litigation or other defense."
 
 

 

4. Baylor further agrees and undertakes: (i) that the Transferred Materials are
experimental in nature and have unknown characteristics; (ii) not to use the
Transferred Materials in humans; and (iii) that the Transferred Materials are
provided "as is" without any warranty or liability of any type.

 

5. Except for the additions stated herein, all the terms of the Agreement shall
remain valid and bind the parties without any change. In any case of a
contradiction between the provisions of this Addendum and the provisions of the
Agreement, the provisions of this Addendum shall prevail. Without limiting the
generality of the foregoing, the term "Agreement" as used in the Agreement shall
be deemed to be the Agreement as supplemented by this Addendum.

 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Addendum as of
the date first above written.
 
Medgenics, Inc.
Baylor College of Medicine
 
 
/s/ Andrew Pearlman
/s/ Cyndi M. Baily
 
 
Name:  Andrew Pearlman
By:  Cyndi M. Baily
 
 
Title:  CEO
Title: Senior Vice President & General Counsel
 
 
Date:  March 16, 2009
Date:  3/12/09

 
 

 


